Title: To James Madison from George W. Erving, 21 March 1803
From: Erving, George W.
To: Madison, James


					
						No. 17
						Sir.
						American Consulate London, March 21st. 1803.
					
					Since the commencement of the present Misunderstanding between this Country & France, our Mariners have been pressed as formerly, and upon the usual application, such of them as have regular Protections, and are not married, or settled in Great Britain, have been discharged. A considerable Portion of those who have left the United States subsequent to the late Peace, are found without American Protections; to such of these as have been able to give satisfactory testimony of their being American Citizens, I have granted my Certificates, to which hitherto a proper respect has been shewn.  I do not myself believe that the dispute between this Government, and Buonoparte will terminate in War, tho’ the Aspect of public affairs is very threatning; but lest by any possibility War may take place, I beg leave to suggest a regulation with respect to the Protection of our Seamen, which may be found useful; it is, that the proper Documents or Certificates of their Citizenship, granted by the Collectors of the Customs, may be delivered into the possession of the Master of the Ships to which they belong.  The Men frequently lose, wear out, or sell their Protections; sometimes they are stole from them; and sometimes taken by the Officer of the impress & destroyed; by the regulation which I have taken the liberty to suggest, these Accidents may be avoided; and it will have the further good Effect of preventing Men from leaving their Ships whilst in Port, without the permission of the Master.
					The usual Bond which I executed some time since on entering into Office, has been returned from the Department of State, having been deficient in form; I have the honor herewith to inclose a new Bond properly executed, and to be, Sir, With perfect Respect; Your very Obt. St.
					
						George W Erving
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
